DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
On page 7, applicant contends they have amended claim 18 with similar language to US 11,233,377. Applicant further references “active layer”. This is not persuasive as it is not actually claimed. Specifically, applicant claims “active region”, which is broader than “active layer”. 
On page 8, applicant contends the Lin reference does not show the second mirror directly attached to the active layer and does not disclose the active layer across an entire width of the pillar. This is not persuasive. First, the pillar is claimed as exposing a portion of the first and second mirror and the active layer. Accordingly, Fig. 2D clearly shows the second mirror along the entire width of the pillar which is defined by the width of the second mirror and the active layer. That a portion of the first mirror extends beyond the width of the pillar is irrelevant as applicant does not claim the pillar must extend entirely through the first mirror. Additionally, a person of ordinary skill in the art would understand the oxidized layer 290 to function as part of the DBR layer as is common in the art. Finally, Lin is not relied on to teach these features and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The remainder of applicant’s arguments rely on a discussion of Wang and Liu. Applicant does not appear to address the Yoo reference which is the basis of the current rejection. Accordingly, these remaining arguments appear to be moot as they do not address the references as they are currently relied upon. 

Priority
Applicant claims priority to Non-provisional Application No. 16/259,976 filed on 01/28/2019 and Provisional Application Nos. 62/626,949 and 62/622,668 filed on 02/06/2018 and 01/26/2018, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent No. 5,661,076), hereafter Yoo, in view of Joseph (US 2017/0033535 A1), hereafter Joseph, in further view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961), hereafter Lin.
Regarding claim 18, Yoo discloses backside emitting Vertical Cavity Surface Emitting Laser (VCSEL) package (Title; Fig. 1E; col. 3 ll. 43) comprising: a VCSEL pillar array (Fig. 1E), wherein the VCSEL pillar array (Fig. 1E) comprises: a substrate (Fig. 1E element 1); a first mirror device formed on the substrate (Fig. 1E element 2); an active region formed directly on the first mirror device for generating light (Fig. 1E element 3); a second mirror device directly attached to the active region (Fig. 1E element 4); a metal layer formed on the second mirror device (Fig. 1B element 6; col. 3 ll. 58); a plurality of pillars formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE) (Compare Fig. 1A and Fig. 1B; col. 3 ll. 58-611), wherein the second mirror device is directly attached to the active region across an entire width of each pillar (Fig. 1E elements 3 and 4), each pillar exposing a portion of the first mirror device, the active region and the second mirror device (Fig. 1E elements 2, 3, and 4 all form part of the pillar), a dielectric layer filling trenches in between the plurality of pillars forming the VCSEL pillar array, covering the plurality of pillars and the metal layer (Fig. 1C element 7; col. 5 ll. 27-35), wherein the VCSEL pillar array is planarized to expose the metal layer on a top surface of the pillars (Fig. 1D; Abstract); a metal coating on the metal layer on the top surface of the pillars, the metal layer defining a contact pattern of the VCSEL pillar array (Fig. 1E element 8; col. 4 ll. 19-21). Yoo does not explicitly disclose the package is a flip chip package; wherein each pillar has a diameter of 5-50 µm; the pillars are formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE); wherein the metal coating attaches a plurality of pillars together; and solder applied on the metal coating to flip chip mount the VCSEL pillar array to a substrate package. However, Yoo does disclose each pillar has a diameter of at least 15 µm (col. 2 ll. 18-21). The advantage is to provide a mesa with a width that stabilize the transverse mode but still allow for single mode operation (col. 2 ll. 13-21). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yoo with wherein each pillar has a diameter of 5-50 µm, since Yoo discloses an overlapping range where the diameter is at least 15 µm in order to provide a mesa with a width that stabilize the transverse mode but still allow for single mode operation and t has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Yoo does not explicitly disclose the package is a flip chip package; the pillars are formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE); wherein the metal coating attaches a plurality of pillars together; and solder applied on the metal coating to flip chip mount the VCSEL pillar array to a substrate package. However, Joseph discloses the package is a flip chip package (Fig. 6); wherein the metal coating attaches a plurality of pillars together (Fig. 6 element 604); and solder (Fig. 6 element 603) applied on the metal coating (Fig. 6 element 604) to flip chip mount the VCSEL pillar array to a substrate package (Fig. 6 element 601). The advantage, as is known in the art, is to provide improved thermal characteristics by allowing for easier heat removal from the junction region. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yoo with the package is a flip chip package; wherein the metal coating attaches a plurality of pillars together; and solder applied on the metal coating to flip chip mount the VCSEL pillar array to a substrate package as disclosed by Joseph in order to provide improved thermal characteristics by allowing for easier heat removal from the junction region. Yoo in view of Joseph do not explicitly disclose the pillars are formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE). However, Lin discloses forming mesas using directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE) ([0010]). The advantage, as is known in the art, is to reduce production costs by using a known method to form the pillars. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yoo in view of Joseph with using directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE) as disclosed by Lin in order to reduce production costs by using a known method to form the pillars. 
Regarding claim 19, Yoo further discloses electrical connections formed around a perimeter of the VCSEL pillar array (Fig. 1E element 5).
Regarding claim 20, Yoo in view of Joseph in further view of Lin do not explicitly disclose an optical device attached to a backside of the VCSEL array. However, in a different embodiment Joseph further discloses an optical device attached to a backside of the VCSEL array (Fig. 22 element 255 and 257). The advantage is to shape or redirect the beams based on the intended application of the array ([0327]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yoo in view of Joseph in further view of Lin with an optical device attached to a backside of the VCSEL array as disclosed in a different embodiment of Joseph in order to shape or redirect the beams based on the intended application of the array.
Regarding claim 21, Joseph further discloses the metal coating attaches interior pillars of the VCSEL pillar array together and pillars along a perimeter of the VCSEL array are unattached (Fig. 6 shows inner pillars connected by element 604 and outer pillars 613 not connected by 604).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Joseph in further view of Lin, as applied to claim 18, and further in view of Nakayama et al. (U.S. Pre-Grant Publication No. 2005/0100070).
Regarding claim 22, Yoo in view of Joseph in further view of Lin do not explicitly disclose the dielectric layer is one of a Polyimide, Benzocyclobutene (BCB) or a solvent based chemical dielectric film. However, Nakayama et al. discloses the dielectric layer is one of a Polyimide, Benzocyclobutene (BCB) or a solvent based chemical dielectric film ([0126]). The advantage is to provide an insulating material with known properties. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yoo in view of Joseph in further view of Lin with the dielectric layer is one of a Polyimide, Benzocyclobutene (BCB) or a solvent based chemical dielectric film as disclosed by Nakayama et al. in order to provide an insulating material with known properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828    
05/07/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yoo discloses a method of reactive ion etching or reactive ion beam etching. “A plurality of pillars formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE)” is a product by process step. Product-by-process claims are only limited by structure implied by the steps and not by the process. MPEP 2113. Currently, there does not appear to be any structure implied by the recited ICP-RIE process that is not also implied by the RIE process. In the hopes of compact prosecution, the Office has also provided a secondary reference which explicitly teaches the process in order to render obvious any structure that may be implied.